Pfeifer, J.,
concurring. I concur in Chief Justice Moyer’s majority opinion and join the concurring opinion of Justice Douglas. H.B. 94, fully funded, will “smooth out the unconscionable funding inequities that exist between school districts in this state.” DeRolph v. State (1997), 78 Ohio St.3d 193, 262, 677 N.E.2d 733, 780 (Pfeifer, J., concurring). Although Ohio’s school-funding scheme has thus been made constitutional, it is legitimate to observe that the system continues to rely heavily on local property taxes. That concern could be eased by rethinking the issue of funding for school buildings.
The General Assembly has adopted a plan to build new classrooms and rehabilitate existing classrooms in this state. If the Governor and General *344Assembly were to ask Ohio voters to approve an expansion of the state’s debt authority for the single purpose of funding one hundred percent of school construction and repair, it would be an enormous boost to educational opportunity across this state. It would also serve the collateral purpose of substantially reducing the system’s reliance on local property taxes.
Well-built and well-kept school buildings say something to the children who are in them now and say something to future generations. School buildings are tangible evidence that we cared, that we saw an opportunity to help our children, and that we accepted our responsibility to do so. The General Assembly has reached for and achieved a constitutional system of common schools. There is room to reach higher.